J-S56044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ISMAEL SAMUEL TORRES,

                            Appellant                 No. 15 MDA 2015


              Appeal from the Judgment of Sentence July 2, 2014
               in the Court of Common Pleas of Lebanon County
               Criminal Division at No.: CP-38-CR-0001257-2013


BEFORE: SHOGAN, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED NOVEMBER 05, 2015

        Appellant, Ismael Samuel Torres, appeals from the judgment of

sentence imposed pursuant to his jury conviction of one count each of

fleeing or attempting to elude police officer and false reports to law

enforcement authorities; three counts of recklessly endangering another

person;1 and related summary offenses.

        We take the following facts from our independent review of the record

and the trial court’s November 13, 2014 opinion. On September 30, 2013,




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    75 Pa.C.S.A. § 3733; and 18 Pa.C.S.A. §§ 4906 and 2705, respectively.
J-S56044-15


the   Commonwealth filed an            amended information2    against Appellant

charging him with the above crimes. The amended information alleged that,

on August 6, 2013, Appellant was the driver in a high speed chase that

endangered five individuals, and lasted an extended period of time on

Interstate 78, and other locations, in Lebanon County.

       Appellant’s one-day jury trial occurred on June 4, 2014, and he

exercised his right not to testify on his own behalf.         The Commonwealth

presented the testimony of Trooper Matthew Hartung, vehicle occupant

X.C.,3 and three road workers.           Trooper Hartung testified that, when he

pulled out from the median area of Interstate 78 on the date of the incident,

he observed Appellant’s van abruptly cut across the highway from the left

lane, and enter the exit ramp for Route 22. (See N.T. Trial, 6/04/14, at 32).

In an effort to catch up with the van, the trooper entered Route 22, and

continued to increase his speed to between eighty-five and ninety miles-per-

hour (mph) until he spotted the vehicle in front of him.        (See id. at 33).

The trooper turned on his lights and siren, which also activated the mobile

video recorder (MVR) of his vehicle. (See id. at 33, 39).

____________________________________________


2
   The original information, filed on September 27, 2013, contained an
incorrect date for the crime. (See Information, 9/27/13, at 1). The
amended information only changed this date. (See Amended Information,
9/30/13, at 1).
3
 X.C. was sixteen on the date of the incident, and was the passenger of the
van Appellant was driving. (See N.T. Trial, infra at 24-25).



                                           -2-
J-S56044-15


       As the trooper followed, the van increased its speed, reaching 100

mph in an active construction zone on Route 22.        (See id. at 36).    Road

crew members Edward Curnaw, Christopher Nolan, and Daniel Orwig,

testified that, during the pursuit, the van traveled inside the closed lane in

which they were working. (See id. at 11, 17, 22). They testified about the

van travelling approximately ninety mph when hitting, and then dragging, an

orange cone.    (Id. at 12-14, 18, 22).     Trooper Hartung stated that, once

exiting the closed lane, the van cut off other vehicles, passed them on the

berm of the road, and briefly traveled into the oncoming lane of traffic.

(See id. at 36-37). Several miles later, the van took a sharp turn off Route

22 onto Fort Indiantown Gap Road. (See id. at 37). Although the road is

meant to be travelled at a low rate of speed, Appellant continued to drive

between sixty-five and seventy mph and ignore stop signs. (See id. at 37-

38).

       The pursuit ended when the van was unable to make a turn at the

intersection of Route 443 and Route 72. (See id. at 38-39). The van left

the road and went into an embankment, where it flew, on its side, into a

tree. (See id. at 39). When emergency vehicles arrived, troopers on the

scene broke the van’s rear window to allow its two occupants, Appellant and

X.C., to walk out. (See id. at 47). At the time, Trooper Hartung noted that

Appellant had injuries consistent with a seatbelt being worn left to right, i.e.,




                                      -3-
J-S56044-15


on the driver’s side of the vehicle. (See id.). X.C. had no visible injuries

consistent with wearing a seatbelt. (See id. at 48).

         X.C. testified that he did not have a driver’s license, or know how to

drive.     (See id. at 26).    He stated that Appellant drove on the day in

question. (See id. at 24). X.C. was asleep, without a seatbelt, in the rear

aisle of the van, when a banging noise woke him. (See id. at 26). He sat

up and realized Appellant was hitting cones in a construction zone.        (See

id.).     The Commonwealth produced several exhibits, including the MVR

recording (exhibit 1), a still photograph produced from the MVR recording

(exhibit 2), and photographs taken immediately after the pursuit of

Appellant wearing a white shirt (exhibit 3) and of X.C. in a light brown one

(exhibit 4).

         Early in the deliberation process, the jury members indicated that they

could not reach a unanimous verdict. (See id. at 84). The court provided

them with a supplemental instruction that, if they thought there was any

possibility that they might come to an agreement if given the opportunity,

then they should attempt to reach a verdict. (See id. at 84-87). Appellant

did not object to the court’s charge. (See id. at 87). The jury convicted

Appellant of the aforementioned charges and the court found him guilty of

related summary offenses.         On July 2, 2014, the court imposed an

aggregate sentence of not less than five nor more than fifteen years’

incarceration.    On November 13, 2014, the court denied Appellant’s post-


                                       -4-
J-S56044-15


sentence motions. Appellant timely appealed on December 15, 2015.4 The

court did not order Appellant to file a Rule 1925(b) statement; nor did it file

a Rule 1925(a) opinion. See Pa.R.A.P. 1925.

        Appellant raises five questions for our review:

        I.   Did the Commonwealth fail to prove beyond a reasonable
        doubt that the Appellant was the driver of the car on August 6,
        2013?

        II.   Did the jury placed [sic] too great a weight on the
        testimony presented by X.C. that Appellant was the driver of the
        car?

        III. Did the [t]rial [c]ourt err in allowing the Commonwealth to
        admit into evidence, over [d]efense [c]ounsel’s objection, a still
        photograph taken from the [t]rooper’s [MVR] that showed the
        fleeing car driving passed [sic] the [t]rooper’s vehicle because
        the photograph was not disclosed until the morning of trial?

        IV.   Did the [t]rial [c]ourt commit a manifest abuse of
        discretion when instructing the [j]ury concerning the
        consequences if the [j]ury failed to return a unanimous verdict?

        V.    Did the [s]entencing [c]ourt committed [sic] a manifest
        abuse of discretion by running all of the counts upon which
        Appellant was convicted consecutively, and by running the
        sentence consecutive to his parole violation[?]

(Appellant’s Brief, at 4).

        In his first issue, Appellant maintains that “[t]he Commonwealth failed

to present sufficient evidence to prove beyond a reasonable doubt that [he]

was the driver of the van.” (Id. at 10; see id. at 11). We disagree.


____________________________________________


4
    The thirty-day deadline fell on a Saturday. See 1 Pa.C.S.A. § 1908.



                                           -5-
J-S56044-15


      Our standard of review of sufficiency of the evidence challenges is

well-settled:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.    In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.         Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      [finder] of fact while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014) (citation

omitted).

      Here, van passenger X.C. testified that Appellant was the driver of the

vehicle during the incident in question. (See N.T. Trial, at 24). Appellant

had chest and shoulder injuries consistent with those caused by wearing a

driver’s side seatbelt.   (See id. at 47).   X.C. had no such injuries, which

comported with his statement that he had not been wearing a seatbelt

because he had been sleeping in the back of the van. (See id. at 26, 48).

Finally, Appellant was driving with a suspended license, providing him with

motive to flee from the police. (See id. at 49). Based on the foregoing, we

                                     -6-
J-S56044-15


conclude that the trial court properly found that the evidence was sufficient

to establish that Appellant was the driver of the vehicle.       See Harden,

supra at 111.5 Appellant’s first issue lacks merit.

       In his second issue, Appellant maintains that the trial court erred in

denying his motion for a new trial where “the jury placed too great a weight

on the testimony of X.C. that [he] was the driver of the vehicle.”

(Appellant’s Brief, at 12). Appellant’s claim does not merit relief.

       Our standard of review of a challenge to the weight of the evidence is

distinct from that applied by the trial court:

             A motion for a new trial alleging that the verdict was
       against the weight of the evidence is addressed to the discretion
       of the trial court. An appellate court, therefore, reviews the
       exercise of discretion, not the underlying question whether the
       verdict is against the weight of the evidence. The factfinder is
       free to believe all, part, or none of the evidence and to
       determine the credibility of the witnesses. The trial court will
       award a new trial only when the jury’s verdict is so contrary to
       the evidence as to shock one’s sense of justice. In determining
       whether this standard has been met, appellate review is limited
       to whether the trial judge’s discretion was properly exercised,
       and relief will only be granted where the facts and inferences of
       record disclose a palpable abuse of discretion. Thus, the trial
____________________________________________


5
  Moreover, Appellant’s argument that the jury should not have believed X.C.
because he had a motive to lie goes to credibility and the weight to be
afforded his testimony, not the evidence’s sufficiency. See Commonwealth
v. Gaskins, 692 A.2d 224, 227 (Pa. Super. 1997) (observing, “credibility
determinations are made by the fact finder and that challenges thereto go to
the weight, and not the sufficiency, of the evidence.”). Also, his claim that
the evidence was insufficient because his injuries could have been caused by
wearing a driver’s side seatbelt in the backseat likewise lacks merit because
“circumstances established by the Commonwealth need not preclude every
possibility of innocence.” Harden, supra at 111 (citation omitted).



                                           -7-
J-S56044-15


      court’s denial of a motion for a new trial based on a weight of
      the evidence claim is the least assailable of its rulings.

Commonwealth v. Weathers, 95 A.3d 908, 910 (Pa. Super. 2014), appeal

denied, 106 A.3d 726 (Pa. 2015) (citation omitted).

      We have already found that the evidence, which contrary to

Appellant’s assertion consisted of more than X.C.’s statement, (see

Appellant’s Brief, at 12), was sufficient to support the jury’s conclusion that

Appellant was the driver of the van. We reiterate that the jury was “free to

believe all, part, or none of the evidence and to determine the credibility of

the witnesses.”     Id. (citation omitted); see also Harden, supra at 111.

Further, “we may not weigh the evidence and substitute our judgment for

the fact-finder.” Harden, supra at 111 (citation omitted). Therefore, we

conclude that the trial court properly exercised its discretion when it denied

Appellant’s motion for a new trial on the basis of his weight of the evidence

claim.   See Weathers, supra at 910.       Appellant’s second claim does not

merit relief.

      In his third claim, Appellant argues that the trial court abused its

discretion in denying his motion for a new trial where “[it] erred in allowing

the Commonwealth to admit into evidence Exhibit #2, a still photograph

from the Trooper’s [MVR] . . . because the photograph was not disclosed to

the Appellant until the morning of trial[,]” in violation of Pennsylvania Rule

of Criminal Procedure 573. (Appellant’s Brief, at 13). Appellant’s claim does

not merit relief.

                                     -8-
J-S56044-15


      Our standard of review of this issue is well-settled:

                   The admission of evidence is a matter vested
            within the sound discretion of the trial court, and
            such a decision shall be reversed only upon a
            showing that the trial court abused its discretion. In
            determining whether evidence should be admitted,
            the trial court must weigh the relevant and probative
            value of the evidence against the prejudicial impact
            of the evidence. Evidence is relevant if it logically
            tends to establish a material fact in the case or tends
            to support a reasonable inference regarding a
            material fact.     Although a court may find that
            evidence is relevant, the court may nevertheless
            conclude that such evidence is inadmissible on
            account of its prejudicial impact.

             An abuse of discretion is not merely an error of judgment,
      but is rather the overriding or misapplication of the law, or the
      exercise of judgment that is manifestly unreasonable, or the
      result of bias, prejudice, ill-will or partiality, as shown by the
      evidence of record. An abuse of discretion may result where the
      trial court improperly weighed the probative value of evidence
      admitted against its potential for prejudicing the defendant.

Commonwealth v. Antidormi, 84 A.3d 736, 749-50 (Pa. Super. 2014),

appeal denied, 95 A.3d 275 (Pa. 2014) (citations and quotation marks

omitted).

      Further, Rule 573 mandates that the Commonwealth disclose any

material evidence in its possession at the defendant’s request.            See

Pa.R.Crim.P. 573(B). The Rule provides that the Commonwealth is under a

continuing duty to “promptly notify the opposing party or the court” if “prior

to or during trial, [it] discovers additional evidence or material previously

requested or ordered to be disclosed by it, which is subject to discovery or

inspection under this rule[.]” Pa.R.Crim.P. 573(D).

                                     -9-
J-S56044-15


            If a discovery violation occurs, the court may grant a trial
      continuance or prohibit the introduction of the evidence or may
      enter any order it deems just under the circumstances.
      Pa.R.Crim.P. 573(E)[]. The trial court has broad discretion in
      choosing the appropriate remedy for a discovery violation. Our
      scope of review is whether the court abused its discretion in not
      excluding evidence pursuant to Rule 573(E). A defendant
      seeking     relief   from     a   discovery     violation   must
      demonstrate prejudice. A violation of discovery does not
      automatically entitle appellant to a new trial.        Rather, an
      appellant must demonstrate how a more timely disclosure would
      have affected his trial strategy or how he was otherwise
      prejudiced by the alleged late disclosure.

Commonwealth v. Causey, 833 A.2d 165, 171 (Pa. Super. 2003), appeal

denied, 848 A.2d 927 (Pa. 2004) (case citations and quotation marks

omitted) (emphasis added); see also Commonwealth v. Counterman,

719 A.2d 284, 298 (Pa. 1998), cert. denied, 528 U.S. 836 (1999) (observing

trial court properly denied motion for new trial where late disclosure did not

prejudice appellant’s ability to present defense); Commonwealth v.

Chambers, 599 A.2d 630, 638 (Pa. 1991), cert. denied, 505 U.S. 1238

(1992) (concluding trial court did not err in denying motion for mistrial for

untimely disclosure where appellant could not demonstrate prejudice).

      Here, the record reveals that Appellant objected to the admission of

the photograph prior to the start of trial. (See N.T. Trial, at 5-6). Although

defense counsel initially indicated that the photograph did not “necessarily

hurt” his case, he ultimately indicated that Appellant would be prejudiced by

the evidence’s admission because it would allow the Commonwealth to argue

that someone wearing a white shirt drove the subject vehicle. (See id. at


                                    - 10 -
J-S56044-15


5). However, Appellant did not request a continuance to prepare a different

trial strategy in light of this fact. (See id. at 5-8).

      During trial, the entire exchange about the photograph that occurred

between the assistant district attorney and X.C. was the following:

      Q     I’m going to show you a photograph that’s been marked as
      Exhibit Number 2. Is that the van you were driving in?

      A     Yes.

(N.T. Trial, at 24).

      The assistant district attorney also asked Trooper Hartung about the

photograph:

      Q     . . . We’ll get through some photographs with you. I want
      to start with Exhibit Number 2, I’m going to show you that
      photograph. It’s fair to say that would be a photograph of the
      vehicle taken from the video that the jury just had an
      opportunity to view, am I correct?

      A     Correct.

      Q    That was at the location on I-78 when you were sitting
      perpendicular to the traffic, correct?

      A     Correct.

      Q      Now, looking at the photograph, it’s fair to say that you
      can’t necessarily see an individual in the vehicle but you can at
      least see what they were wearing?

      A     Yeah.

      [Appellant’s counsel] I’m       going to object, Your Honor. The
      jury can look at the            photograph and make whatever
      determinations they want        to make.    I don’t know how it’s
      relevant to what the officer   thinks he may see in the photograph.




                                      - 11 -
J-S56044-15


       [Assistant District Attorney] That was my only question.         I
       wasn’t going to go any further than that but that’s fine.

(Id. at 40-41).

       In Appellant’s brief, his one paragraph argument fails to explain how

these brief references to the subject photograph affected his trial strategy or

how he was otherwise prejudiced by the late disclosure.       (See Appellant’s

Brief, at 14).    He merely generally states that he was prejudiced because

“the late disclosure resulted in unfair surprise to [him], and allowed the

Commonwealth to present additional evidence that [he] was driving the van

. . . .” (Id.). Absent from his argument is actual proof of how this affected

his defense. (See id. at 13-14).

       Therefore, because Appellant has utterly failed to establish that he was

prejudiced by the Commonwealth’s late disclosure of the photograph, we

conclude that the trial court properly denied his motion for a mistrial. 6 See

____________________________________________


6
  Based on our disposition, we do not reach the issue of whether the trial
court properly found that the Commonwealth had a duty to disclose the
photograph under Rule 573 in the first place. (See Trial Ct. Op., at 13).
However, we must note that the Commonwealth provided Appellant with a
copy of the video taken from Trooper Hartung’s MVR months before trial. As
observed by the Commonwealth:

       [Appellant] had plenty of time to obtain still images from the
       video . . . . Creating a screen shot of the driver’s shirt for
       purposes of an exhibit and to create a record is not
       inappropriate. In fact had the Commonwealth desired it simply
       could have hit stop on the video in order for the jury to see the
       exact same image. . . .

(Footnote Continued Next Page)


                                          - 12 -
J-S56044-15


Causey, supra at 171; see also Counterman, supra at 298; Chambers,

supra at 638. Appellant’s third issue lacks merit.

      In his fourth claim, Appellant alleges that the trial court should have

granted his motion for a new trial where it gave an erroneous jury

instruction that referred to “the financial costs and other consequences if [it]

did not reach a unanimous verdict.” (Appellant’s Brief, at 14). This issue is

waived.

      Early in the deliberative process, the jury foreperson notified the trial

court that the jury could not reach a verdict.        (See N.T. Trial, at 84). In

response, the court instructed them about the importance of the jury’s role,

and urged them to continue trying to reach a decision. (See id. at 84-87).

At the conclusion of this supplemental charge, although the court expressly

gave counsel the opportunity to comment, Appellant’s counsel chose not to

object.    (See id. at 87).              Therefore, this issue is waived.    See

Commonwealth v. Houck, 102 A.3d 443, 451 (Pa. Super. 2014) (“[T]he

                       _______________________
(Footnote Continued)

(Commonwealth’s Brief, at 14).   We agree with the Commonwealth’s
observation. The photograph was not “additional evidence” for purposes of
Rule 573, but merely was a piece of evidence extracted from a larger
exhibit.

       Additionally, based on the record before us, it is difficult to see how
this photograph was material to the Commonwealth’s case, thus triggering
its obligation under Rule 573. See Pa.R.Crim.P. 573(B). However, the trial
court’s finding on Rule 573 does not alter our disposition because we
conclude that it properly found that Appellant was not entitled to a new trial
where he failed to prove prejudice.



                                           - 13 -
J-S56044-15


failure to make a timely and specific objection before the trial court at the

appropriate stage of the proceedings will result in waiver of the issue.”)

(citations omitted).

       Additionally, we observe that Appellant’s three-sentence argument on

this issue does not comport with our appellate rules. (See Appellant’s Brief,

at 14-15); see also Pa.R.A.P. 2119(a), (b).            It contains one citation to

support Appellant’s general statement that an erroneous jury instruction

“may provide the basis of a new trial[] if it is shown that the instruction was

fundamentally in error and that it may have been responsible for the

verdict.”   (Appellant’s Brief, at 14).        However, the argument contains no

pertinent citation or discussion in support of his claim that the trial court’s

supplemental instruction to the jury “improperly implied that the jury had to

reach a unanimous verdict.”         (Id. at 14-15); see also Pa.R.A.P. 2119(a),

(b).   Therefore, this issue is waived on this basis as well.       See Pa.R.A.P.

2101; Commonwealth v. Genovese, 675 A.2d 331, 334 (Pa. Super. 1996)

(waiving issue and declining review where appellant failed to adequately

develop argument).7

____________________________________________


7
   We also observe that a review of the trial court’s instruction to the
deadlocked jury reveals no abuse of the court’s sound discretion. (See N.T.
Trial, at 84-87); see also Commonwealth v. Marion, 981 A.2d 230, 235
(Pa. Super. 2009), appeal denied, 990 A.2d 729 (Pa. 2010); Pa.R.Crim.P.
647(C) (“After the jury has retired to consider its verdict, additional or
correctional instructions may be given by the trial judge in the presence of
all parties[.]”).
(Footnote Continued Next Page)


                                          - 14 -
J-S56044-15


      In his final issue, Appellant argues that “the [s]entencing [c]ourt’s

decision to run all of the counts consecutively, and its decision to run this

sentence consecutive to his state parole violation[,] was a manifest abuse of

discretion contrary to the fundamental norms underlying the sentencing

process.” (Appellant’s Brief, at 9). This issue is waived.

             The fundamental tool for appellate review is the official
      record of the events that occurred in the trial court. To ensure
      that an appellate court has the necessary records, the
      Pennsylvania Rules of Appellate Procedure provide for the
      transmission of a certified record from the trial court to the
      appellate court. The law of Pennsylvania is well settled that
      matters which are not of record cannot be considered on appeal.
      . . . [U]nder the Pennsylvania Rules of Appellate Procedure, any
      document which is not part of the officially certified record is
      deemed non-existent[.] . . . Simply put, if a document is not in
      the certified record, the Superior Court may not consider it.

            This Court cannot meaningfully review claims raised on
      appeal unless we are provided with a full and complete certified
      record. This requirement is not a mere “technicality” nor is this
      a question of whether we are empowered to complain sua sponte
      of lacunae in the record. In the absence of an adequate certified
      record, there is no support for an appellant’s arguments and,
      thus, there is no basis on which relief could be granted.

Commonwealth v. Preston, 904 A.2d 1, 6-7 (Pa. Super. 2006), appeal

denied, 916 A.2d 632 (Pa. 2007) (citations omitted).


                       _______________________
(Footnote Continued)


      Importantly, the instruction comports with the minimum standards set
forth by the American Bar Association and Pennsylvania Standard Criminal
Jury Instructions. See ABA Standards, Trial By Jury, § 5.4; Pa. S.Crim.J.I.
2.09.




                                           - 15 -
J-S56044-15


       Here, the certified record does not contain the notes of testimony from

the July 2, 2014 sentencing hearing. In fact, Appellant did not request that

they be transcribed at the time he filed his notice of appeal, in violation of

Pennsylvania Rule of Appellate Procedure 1911(a).8 See Pa.R.A.P. 1911(a);

see also Preston, supra at 6-7.                Accordingly, because we are unable to

conduct meaningful appellate review of Appellant’s sentencing claim, we

deem it waived. See Houck, supra at 457 (noting that “[i]f the defendant

is appealing the denial of a suppression motion and fails to have the

suppression hearing transcript made part of the appellate record, we can

take such action as we deem appropriate, including dismissal of the issue.”)

(citation omitted); Commonwealth v. Gillen, 798 A.2d 225, 229 (Pa.

Super. 2002) (finding issues waived where appellant failed to provide

necessary hearing transcript).

       Judgment of sentence affirmed.



____________________________________________


8
  On July 14, 2014, the trial court directed the court reporter to transcribe
the notes of testimony from sentencing and trial (no openings or closings)
because they were necessary for deciding Appellant’s post-trial motion.
(See Post-Sentence Scheduling Order, 7/18/14, at 1). The record does not
reflect that a sentencing transcript was prepared. However, we remind
Appellant’s counsel that “it was not the responsibility of the [t]rial [c]ourt to
order the transcription of the [sentencing hearing,]” and that “Pa.R.A.P.
1911 makes it abundantly plain that it is the responsibility of the Appellant
to order all transcripts necessary to the disposition of his appeal.”
Commonwealth v. Steward, 775 A.2d 819, 833 (Pa. Super. 2001)
(citation omitted).



                                          - 16 -
J-S56044-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2015




                          - 17 -